Citation Nr: 0930456	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-21 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1967 
to September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.  The 
Veteran had a video hearing before the RO in March 2004.  A 
transcript of that hearing is contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report provides no 
opinion regarding the etiology of the Veteran's disability.  
In requesting the exam, the RO stated that the Veteran is 
seeking service connection for diabetes mellitus, including 
as a result of exposure to Agent Orange. However, no such 
opinion was made.  Without such an opinion, the Board finds 
that in this case a fully informed decision cannot be made.  
See Barr, 21 Vet. App. at 311 (ruling that an exam was 
inadequate in part because there was no etiological opinion 
provided).

Additionally, the Board notes that the Veteran has asserted 
he was exposed to Agent Orange at various locations outside 
the Republic of Vietnam.  Thus, an inquiry should be made as 
to whether the Veteran was possibly exposed in those 
locations.  

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the Veteran's assertion that 
he was exposed to herbicides (Agent 
Orange) while serving at (1) England AFB 
in Louisiana, (2) RAF Upper Heyford in 
England, (3) Lockbourne AFB in Ohio (now 
called Rickenbacker Air National Guard 
Base), or (4) Udorn RTAFB in Thailand.  
Please provide JSRRC copies of the 
Veteran's DD-214 and any service personnel 
records showing service dates, duties, and 
units of assignment.

2. If, and only if, it is determined that 
the Veteran was not exposed to Agent 
Orange during service, schedule the 
Veteran for a VA examination to determine 
whether he suffers from diabetes mellitus 
related to his active duty service.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  

After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's diabetes 
mellitus is related to his active duty 
service.  A detailed rationale should be 
provided.  If it cannot be determined 
whether the Veteran currently has diabetes 
mellitus that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

